Woodward, J.:
The judgment in this case should be reversed; there was a question of fact which should have been submitted to the jury. The plaintiff is an infant, and at the time of the accident, in August, 1907, was four months old, and lived with his parents on Jamaica avenue, between Union and Rockaway Beach avenues. On the 11th day of August, 1907, the plaintiff’s parents, with other members of the family, started for Manhattan, city of New York, the infant plaintiff being carried in the mother’s arms. The defendant operates a double-track surface railroad on Jamaica avenue, and it was with the'intention of taking a car that the plaintiff’s parents attempted to cross the street, as was necessary in order to become passengers. While the complaint alleges that the accident occurred “at or about its [Jamaica avenue’s] intersection with said Park Avenue,” the answer denies this allegation, and the evidence does not clearly show the location of the accident with reference to Park avenue, though one of plaintiff’s witnesses, referring to the bridge which crosses Jamaica avenue very near to the point of the accident, says that there was a sign upon this bridge,'reading “ Slow,” and that this sign was “ on the Park Avenue side of the bridge. On the side where the accident was,” and this *60same witness testified that after the accident “ the car stopped where it generally stops, not quite a block away,” so that the inference might be drawn that the accident occurred at a point just after the car had passed under the bridge, and at or near the junction of Park avenue with Jamaica avenue, and that it did not stop until it had- gone nearly to the next street, a block away. This is the most favorable view of the evidence, and the plaintiff is entitled to. this view upon appeal from a nonsuit. The evidence was such as to justify the jury in finding that the plaintiff’s mother, with the infant plaintiff in her arms, approached the defendant’s track at a point where by the rules of the- company it was required to go slow, and where the plaintiff’s mother’s vision was obstructed by the low bridge and a curve, and that after looking in both directions and discovering a car.a block and a half away on one side and no car on the other, she attempted to cross over the defendant’s tracks, in • broad daylight and accompanied by several members of her family, and that she was'struck by the defendant’s car coming from under the bridge at a rapid rate of speed. If the jury were justified in drawing the inference that the accident occurred at or near a street intersection, where the defendant owed the plaintiff the duty of having its car under control, or if the jury found that the rules of the company, adopted for the safety of operation, required the defendant’s car to be run slowly under this bridge, it was for the jury to say whether this mother had exercised that reasonable degree of care which a reasonably prudent woman, under the circumstances, would or should have exercised. The evidence shows that, plaintiff’s mother had resided at this point for some time, and she had a right to assume, in going to take a car, that the defendant would operate its cars in the manner required by its own regu- . lations and by the law of the State, and it was for the jury to determine, under all of the circumstances, whether she had exercised that degree of care which the law requires. The photographs in evidence (particularly Exhibit No. 2) might show to one familiar with the location ¿escribed by the witnesses a street intersection immediately adjacent to the bridge •and at the point of the accident,“ and ,if this is the case there can be no question of the defendant’s negligence, for the *61evidence- is to the effect that the car came through without any noticeable change of speed, and that it was not stopped until it had run nearly a block, although the motorman shouted a warning just as the car struck the plaintiff’s, mother. No bell was sounded. The situation, with a surface car running under a bridge with a curve which shut out a view of the track until people were well into the middle of the street, clearly required some warning, and demanded that the car should be under control, and a person lawfully using the highway, and knowing of such a condition, has some right to rely upon the defendant discharging its duty.
It is probably true that the jury might very properly find that the plaintiff’s mother negligently contributed to the accident; the facts and circumstances are such as to suggest that she did not exercise any great degree of care, but at the same time the evidence did not present a case to be determined by the court. Seasonable men, taking into consideration all of the facts, might reach the conclusion that this mother, engrossed with the cares of hex family, mindful of the comfort of her infant son, had exercised all of the care which the circumstances demanded. There is no reason to doubt that the evidence disclosed actionable negligence on the part of the defendant, and the plaintiff is only bound to show that his mother had exercised the degree of care which a reasonably prudent person, under the circumstances, would or should have used, and this includes her right to assume that the defendant would dp its duty and give seasonable warning, or have its car in control at this point. True, she had no light to rely upon this absolutely; she could not rely upon the motorman doing his duty and charge the defendant with liability for any accident which might happen, but the degree of care which she was bound to exercise was the degree of care which a reasonably prudent person would or should have used, knowing that it was the duty of the defendant to exercise the degree of care which the circumstances demanded, and it is not for the court to determine this question under the evidence as it appears in this record, even though it might be conceded that the trial justice might be justified in setting aside the verdict of the jury in favor of the plaintiff. There was evidence of some degree of *62care; whether that constituted reasonable care was for the jury to say, and the case could not properly be disposed of as a matter of law.
The judgment appealed from should be reversed and a new trial granted, costs to abide the event.
Hirschberg and Rich, JJ., concurred; Burr, J., read for affirmance, with whom Jenks, P. J., concurred.